                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-00343-GCM
 GARED QUESADA,
 LORENA QUESADA,

                 Plaintiffs,

    v.                                                            ORDER

 GREEN CIRCLE SOLUTIONS, INC.,
 ALEX ALLISON,

                 Defendants.


         THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning Mason Herring (Doc. No. 12).

         Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

         In accordance with Local Rule 83.1(b), Mr. Herring is admitted to appear before this court

pro hac vice on behalf of Plaintiffs Gared Quesada and Lorena Quesada.

         IT IS SO ORDERED.


                                         Signed: April 14, 2021




          Case 3:20-cv-00343-GCM Document 13 Filed 04/15/21 Page 1 of 1
